*574The defendant, in upgrading the plaintiffs’ titles, did not misapply any of the provisions of the governing collective bargaining agreements. The provision of the governing agreement which the plaintiffs presently seek to have applied (schedule E [4] [B]) does not apply to the facts herein because there has indisputably been no change in any of the plaintiffs’ positions. Rather, there has simply been an upgrading of their titles to a higher salary grade, and schedule E (3) (A) (1) of the governing agreement was thus properly applied. Lazer, J. P., Niehoff, Lawrence and Kooper, JJ., concur.